Citation Nr: 0636475	
Decision Date: 11/24/06    Archive Date: 12/06/06	

DOCKET NO.  03-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Osgood-Schlatter's 
disease of the knees.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs











FINDINGS OF FACT

1.  Bilateral Osgood-Schlatter's disease of the knees was 
noted upon the veteran's entry into active service.  

2.  The veteran's preexisting bilateral knee disability 
underwent no permanent increase in disability beyond natural 
progression during his active service.  


CONCLUSION OF LAW

The preexisting Osgood-Schlatter's disease of the knees was 
not aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all 5 elements 
of the service connection claim.  Those 5 elements include:  
(1)  Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of information and evidence 
not previously provided, if any, which will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, at 488.  Additionally, this 
notice must include notice that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, as evidenced 
by letters sent to him in June 2002 and again in April 2005.  
However, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby.)  In light 
of the fact that the Board concludes that the preponderance 
of the evidence is against the veteran's service connection 
claim, any question as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Additionally, the Board notes that the June 2002 and 
April 2005 letters notified the veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his service connection claim but that he must 
provide enough information so that the agency could request 
the relevant records.  In addition, the letters informed him 
of his opportunity to submit "information describing 
additional evidence or the evidence itself," "additional 
information and evidence," "any other evidence or 
information that . . . [he] think[s] will support . . . [his] 
claim," and "any evidence in . . . [his] possession that 
pertains to . . . [his] claim."  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II) and 
VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the duty to assist, the Board acknowledges 
that all available clinical data has been secured.  The 
veteran's complete service medical records are in the file as 
well as the available post service clinical data.  In 
addition, the veteran has undergone two pertinent 
examinations.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  Thus, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. §§ 3.303(d) (2006).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, the veteran, whose active service 
extended from January 1967 to January 1969, contends that the 
preexisting Osgood-Schlatter's disease of his knees was 
permanently aggravated by the rigors of active service.  In 
this regard, the Board notes that the veteran's service 
medical records disclose that, upon entry into active 
service, symptomatic Osgood-Schlatter's disease of his knees 
was noted.  In March 1968, the veteran was seen for bilateral 
leg complaints and pain in both knees especially with 
prolonged standing.  Examination at that time was normal.  
The veteran was profiled for limited duty with instructions 
to avoid crawling, kneeling (including deep knee bends), and 
squatting for periods of time.  The service medical records 
disclose no further complaints or findings with respect to 
bilateral knee pathology until the January 1969 separation 
examination when Osgood-Schlatter's disease of the knees was 
again noted.  

In April 2002, the veteran was evaluated by a private 
physician.  At that time, the veteran denied having a history 
of injury to his knees but complained of knots in the fronts 
of both of his knees that swell, occasional giving way of his 
knees, bilateral popping and cracking sensations, as well as 
recurrent bursitis of the anterior aspect of his knees.  A 
physical examination disclosed prominence over the anterior 
aspect of the veteran's proximal tibia at the insertion of 
his infrapatellar tendon into his anterior tibial tubercle 
with minimal tenderness and slight crepitus upon motion.  
X-rays taken of the veteran's knees were within normal limits 
except for a clear prominence of his anterior tibial 
tubercles at the site of the infrapatellar tendon insertion.  
The examiner provided an impression of Osgood-Schlatter's 
disease of both legs.  

Upon VA examination in October 2002, the veteran complained 
of bilateral knee pain.  No significant findings were noted 
upon physical examination, but X-rays disclosed a possibility 
of old trauma and some suprapatellar spurs (indicating some 
tendonitis) in the right knee as well as a small 
suprapatellar spur and early osteoarthritis of the left knee.  
The examiner diagnosed a history of chronic bilateral knee 
pain.  

As noted above, the veteran's bilateral Osgood-Schlatter's 
disease of his knees was noted at his service enlistment 
examination.  Clearly, the veteran's bilateral knee 
disability existed at the time of his entry into active 
service.  He has not contended otherwise.  Thus, the 
presumption of sound condition as detailed in 38 U.S.C.A. 
§ 1111 does not apply.  

According to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a), a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit 
has held that, if a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for service 
connection for that disorder but must, instead, bring a claim 
for a service-connected aggravation of that disorder.  Under 
such circumstances, Section 1153 applies, and the burden 
falls on the veteran to establish aggravation.  If the 
presumption of aggravation under Section 1153 arises, the 
burden shifts to the Government to show a lack of aggravation 
by establishing that the increase in disability is due to the 
natural progress of the disease.  Wagner v. Principi, 370 F. 
3d 1089, 1096 (Fed. Cir. 2004).  

In the present case, the Board is unable to conclude that 
aggravation of the veteran's preexisting bilateral knee 
disability occurred during his active service.  According to 
the service medical records, he was seen on only one occasion 
during active military duty for bilateral knee complaints, 
and no significant findings were noted at that time.  The 
veteran was discharged from service in early 1969, and there 
is no further clinical evaluation or complaints of his knees 
until 2002, when only mild clinical findings were noted.  
Certainly, it cannot be said that, based upon the current 
clinical record, the veteran has met his burden of persuasion 
to show that aggravation of his preexisting bilateral knee 
disability occurred during service.  The essential fact in 
the present case remains that the veteran's bilateral knee 
disability, which was clearly shown to have existed upon 
entry into active service, did not undergo any significant 
increase in disability during his active service.  In this 
case, the record speaks for itself.  As such, the burden of 
proof has never shifted to the Government, and the clear and 
unmistakable evidence standard (to rebut the presumption of 
aggravation), which is an onerous one, does not apply.  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

The Board acknowledges the veteran's contentions that his 
preexisting bilateral knee disability underwent an increase 
during active service.  Importantly, however, the veteran, as 
a layperson, is not competent to express an opinion 
concerning diagnoses, or etiology, of his claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)  The fact 
of the matter remains that the claims folder contains no 
competent evidence demonstrating a permanent increase in 
severity of the veteran's preexisting bilateral knee 
disability beyond natural progression during service.  Thus, 
the Board finds that the preponderance of the evidence is 
clearly against the veteran's service connection claim.  This 
claim must, therefore, be denied.  


ORDER

Service connection for Osgood-Schlatter's disease of the 
knees is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


